DETAILED ACTION
Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claim(s) 1 - 5, drawn to a payment device having a first programmable chip, a first magnetic strip, a second programmable chip and a second magnetic strip wherein the first and second programmable chips are programmed separately for each of first and second payment accounts.
Claim(s) 6 - 11, drawn to payment device having a master programmable chip, a first connector and a second connector wherein the master programmable chip contains programmed logic that can be accessed by any of the first and second connectors.
Claim(s) 12 - 15, drawn to a payment transaction system having a reader for reading a payment device and a payment processing network.
The inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of invention exists when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding technical features.  Lack of unity may be demonstrated a priori, before consideration of the prior art in relation to a priori occurs when there are no technical feature(s) that are common to all the claims.  Lack of unity may also be demonstrated a posteriori, after consideration of the prior art in relation to the claims.  Lack of unity a posteriori occurs when the claims have common technical feature(s) however, these features do not represent applicant's contribution over the prior art.  See also MPEP § 1850, II. Determination of “Unity of Invention”; and MPEP § 1893.03(d).
37 CFR 1.499.  Unity of invention during the national stage
If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require that the applicant in the response to that action elect the invention to which the claims shall be restricted.  Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner.  MPEP § 1893.03(d).
Groups I, II and III lack unity of invention a priori because there are no technical feature(s) that are common to all of the claims.
Groups I and II: Group I comprises technical features such as  a first programmable chip disposed on the medium; a first magnetic stripe disposed on the medium, wherein the first programmable chip and the first magnetic stripe are associated with a first payment account; a second programmable chip disposed on the medium; and a second magnetic stripe disposed on the medium, wherein the second programmable chip and the second magnetic stripe are associated with a second payment account; wherein the first and second programmable chips are programmed separately for each of the first and second payment accounts.  
Group II comprises technical features such as  a master programmable chip disposed on the medium; a first connector disposed on the medium and electronically connected to and in communication with the master programmable chip, wherein the first connector is associated with a first payment account; a second connector disposed on the medium and electronically connected to and in communication with the master programmable chip, wherein the second connector is associated with a second payment account; wherein the master programmable chip contains programmed logic that can be accessed by any of the first and second connectors.
Groups I and III:  Group I comprises technical features such as a medium; a first programmable chip disposed on the medium; a first magnetic stripe disposed on the medium, wherein the first programmable chip and the first magnetic stripe are associated with a first payment account; a second programmable chip disposed on the medium; and a second magnetic stripe disposed on the medium, wherein the second programmable chip and the second magnetic stripe are associated with a second payment account; wherein the first and second programmable chips are programmed separately for each of the first and second payment accounts.
Group III comprises technical features such as a reader for reading a payment device, the reader being associated with a merchant payment account, and a payment processing network, wherein the payment processing network: transmits a request for payment from the reader to an acquirer associated with the merchant account, transmits an authentication request to an issuer associated with the user payment account selected for the transaction, transmits payment from the user payment account selected 
Groups II and III:  Group II comprises technical features such as a medium; a master programmable chip disposed on the medium; a first connector disposed on the medium and electronically connected to and in communication with the master programmable chip, wherein the first connector is associated with a first payment account; a second connector disposed on the medium and electronically connected to and in communication with the master programmable chip, wherein the second connector is associated with a second payment account; wherein the master programmable chip contains programmed logic that can be accessed by any of the first and second connectors.
Group III comprises technical features such as a reader for reading a payment device, the reader being associated with a merchant payment account, and a payment processing network, wherein the payment processing network: transmits a request for payment from the reader to an acquirer associated with the merchant account, transmits an authentication request to an issuer associated with the user payment account selected for the transaction, transmits payment from the user payment account selected for the transaction to the merchant account, and transmits a payment confirmation message to the reader.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action lack unity of invention for the reasons given above and 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed  and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/           Primary Examiner, Art Unit 3692